Case: 21-50900      Document: 00516359606         Page: 1    Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 16, 2022
                                  No. 21-50900
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abraham Rodriguez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1081-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Abraham Rodriguez has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Rodriguez has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50900     Document: 00516359606          Page: 2   Date Filed: 06/16/2022




                                   No. 21-50900


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2